Citation Nr: 1024805	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-16 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While the Board regrets the additional delay, further development 
is required in this case.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Board finds that another VA examination is 
warranted in order to obtain an opinion on whether any the 
Veteran's service connected disabilities, either alone or in 
aggregate, prevent him from obtaining and maintaining 
substantially gainful employment.  In Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that a veteran actually works and without 
regard to a veteran's earned annual income.  In Hatlestad v. 
Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU is 
whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.  The 
determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

In this case, the Veteran has established service connection for 
the following disabilities:  depressive disorder (30 percent 
disabling); scar, right side of the forehead, status post motor 
vehicle accident (10 percent disabling); scars, chin and lower 
lip, status post motor vehicle accident (10 percent disabling); 
defective hearing of the right ear (10 percent disabling); 
tinnitus of the right ear (10 percent disabling), headaches 
associated with bacillus skull fracture, status post motor 
vehicle accident (10 percent disabling); facial paralysis (10 
percent disabling); degenerative joint disease of the right knee 
(10 percent disabling); and bacillus skull fracture, status post 
motor vehicle accident (0 percent disabling).  

Because the Veteran's combined evaluation for compensation 
purposes is 70 percent, and because all of the Veteran's service-
connected disabilities have been associated with a September 1979 
in-service motor vehicle accident, the Board finds that he meets 
the schedular criteria to be considered for TDIU under the 
provisions of 38 C.F.R. § 4.16(a) (2009) (providing that the 
requirement of having one 40 percent disability will be met when 
there are "disabilities resulting from common etiology or a 
single accident").   

However, the Board finds that the VA examinations conducted to 
date have not adequately determined the occupational effects of 
the Veteran's service-connected disabilities.  In this regard, 
the Board notes that the August 2006 VA audiology examination did 
not describe the functional effects of the Veteran's hearing loss 
and tinnitus in violation of Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In addition, the September 2006 VA examination 
of the knee noted that the Veteran was not working due to lower 
back pain and bilateral knee pain, but only his right knee is 
service-connected and no opinion was provided regarding whether 
his right knee disability, alone, is of such a severity so as to 
prevent him for obtaining and maintaining employment.  Moreover, 
although the September 2006 VA spine examination suggested that 
the Veteran was not participating in recreational activities and 
driving due to his neuro-psychiatric depression and the 
psychological VA examination of July 2006 found that the 
Veteran's psychological disability resulted in a "moderate 
impairment in his social and laboral functioning and capacities" 
and assigned a Global Assessment of Functioning (GAF) score of 
60, no opinion was rendered on whether the Veteran's service-
connected depression was of sufficient severity to produce 
unemployability.

Accordingly, as there is insufficient medical evidence to decide 
the claim, the Board concludes that another VA examination and 
medical opinion is required to determine whether his service-
connected disabilities, alone or in aggregate, preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(indicating that VA is obligated to provide an adequate 
examination once it chooses to administer one).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination(s) to evaluate the effects of his 
service-connected disabilities on his ability 
to obtain substantially gainful employment.  
The examiner should be provided with the 
claims file for review in conjunction with 
the examination(s).

The examiner is requested to offer an opinion 
as to whether the Veteran's service-connected 
disabilities (depression, scars, hearing 
loss, tinnitus, headaches, facial paralysis, 
right knee degenerative joint disease, and 
bacillus skull fracture) are in and of 
themselves so severe as to preclude 
substantially gainful employment.

The examiner should not base an opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

2.  Then, readjudicate the claim for 
entitlement to TDIU. If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



(CONTINUED NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

